180 S.W.3d 47 (2005)
STATE of Missouri, Respondent,
v.
Cherry CAGE, Appellant.
No. ED 85909.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
John K. Tucci, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Ron S. Ribaudo, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Cherry Cage ("Cage") appeals from the judgment of the circuit court, after she was convicted of one count of First Degree Assault, in violation of Section 565.050 RSMo. (2000),[1] and one count of Armed Criminal Action, in violation of Section 571.015. Cage waived her right to a jury trial, and she was convicted after a bench trial before the Honorable James Hartenbach. Cage was sentenced to concurrent terms of fifteen years imprisonment.
In her sole claim of error, Cage argues that the trial court erred in admitting her admissions to the police that she doused her husband with flaming gasoline, over her objection, because she did not knowingly, *48 voluntarily, and intelligently waive her Miranda rights.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All Statutory references are to RSMo. (2000).